WOODS, Circuit Judge
(dissenting). I am not able to agree that the Hurlbut device embodies invention, though, the Bardsley patent out of the way, its patentability I think should be conceded. Its meritorious feature is the re voluble bowl washed by the water which1 revolves it. As a mechanism it is in this particular completely anticipated by the Bardsley device, which in the form illustrated in the patent is capable of use as a spittoon, while if its disk be given the depth and contour of a dental-cuspidor it becomes, the complete exemplification of Hurlbut’s construction. In the patent it was called a “motor,” but was it for that reason any less a. mechanism of which Hurlbut or any other mechanical inventor was bound to take cognizance than if it had been stated in the patent that it might also be used as a self-cleansing cuspidor?
In respect to invention in the adaptation of an existing device to a new use, the rule is thus stated in Potts & Co. v. Creager, 155 U. S. 597, 608, 15 Sup. Ct. 194, 199, 39 L. Ed. 275, 279:
“As a result of the authorities upon this subject, it may be said that, if the now use bo so nearly analogous to the former one that the applicability of the device to Us new use would occur to a person of ordinary mechanical skill, it is only a case of double use; but if the relations between them he remote, and especially if the use of the old device produce a new result, it may at least involve an exercise of the inventive faculty. Much, however, must still depend upon the nature of the changes required to adapt the device to its new use.”
The significance of the last sentence should not be overlooked. The following cases cited in the briefs afford pertinent illustrations of the application of the rule: American Road-Mach. Co. v. Pennock & Sharp Co., 164 U. S. 26, 17 Sup. Ct. 1, 41 L. Ed. 337; Iron Works v. Fraser, 153 U. S. 332, 14 Sup. Ct. 883, 38 L. Ed. 734; Trimmer Co. v. Stevens, 137 U. S. 423, 11 Sup. Ct. 150, 34 L. Ed. 719; Aron v. Railroad Co., 132 U. S. 84, 10 Sup. Ct. 24, 33 L. Ed. 272; Briggs v. Ice Co., 20 U. S. App. 374, 8 C. C. A. 480, 60 Fed. 87; Gustin v. Mill Co., 9 U. S. App. 301, 3 C. C. A. 474, 53 Fed. 120; Thomson-Houston Electric Co. v. Western Electric Co., 34 U. S. App. 186, 16 C. C. A. 642, 70 Fed. 69; Mast, Foos & Co. v. Stover Mfg. Co., 177 U. S. 485, 20 Sup. Ct. 708, 44 L. Ed. 856. These and many like cases, as I understand them, proceed upon the theory that the mechanical art *670is a unit, and that every mechanical invention is presumed to have been made with a full knowledge of all that had been accomplished before in all branches of mechanism; so that when the question arises whether there was invention in adapting an old. device to a new use, or whether a supposed new device designed for a new or old use was in fact an adaptation of an old device, it must be determined by the rule quoted from the opinion in Potts & Co. v. Oreager; much depending on the nature of the changes required to effect the new adaptation. The changes which Hurlbut had to make in the Bardsley mechanism in order to convert it into the revolving bowl of his cuspidor, washed by the water which turned it, were certainly slight and obvious, involving nothing beyond the skill of a mechanic conversant with the art. Indeed, nothing was necessary except to cut away so much of the shaft, B, in the Bardsley motor as rises above the bottom of the disk, and apply well-known means for the discharge and carrying away of the water. It is significant that Hurlbut’s original application, filed March 18, 1895, followed the .issue of the Bardsley patent on November 28, 3893, by less than sixteen months; and, in view of the close resemblance of the two- devices, it is not unreasonable to infer that one was the outgrowth of I he other.
If it be insisted that the Bardsley device is to be distinguished because its only intended function was as a “fluid motor,” the answer is that in the cuspidor of Hurlbut it has the same function. If it be said to run nothing but itself, it is nevertheless a motor. The rotating part of the cuspidor may be regarded, perhaps, with equal fairness, from either of two points of view,- — as a modified form of the Bardsley motor, or as a Bardsley motor with a bowl attached, to which it imparts a motion identical with its own. The disk on which the water impinges is described in the’ specification as having upon its outer edge a projecting flange, which by preference is bent inward slightly at the top; and the central portion is described as being, if desired, in the form of spokes or open work. To substitute for the central portion, whether solid or consisting of spokes or open work, a bowl, of whatever shape, would not change the essential character of the structure, whether the bowl be attached to, or made integral with, the flange. In either form the presence of tlie Bardsley motor, acting as a motor to revolve the bowl, is evident.
In the case of Johnson v. McCurdy (decided to-day by this court) 108 Fed. 671, it is said:
“Nor can tlie Bardsley patent bo construed to rightfully exclude others from using a jet of water tangentially applied to the inner surface of tlie bowl to revolve the bowl. This was a law of nature, well known before the Bardsley device.”
If this be true, it is equally fatal to the Hurlbut device, which, without the revolving bowl moved by a tangential jet of water, is manifestly without patentable novelty. The other parts of the combination were in familiar use in earlier devices, in substantially similar relations and serving the same uses as in this combination. Neither patent, however, as I conceive, is subject to the objection stated, — not more than a patent for a turbine or other form of wheel *671intended to be moved by water, or for a device designed to catch the wind for the purpose of utilizing its power. No law of nature tells how the jet of water shall be made to impinge, nor how to construct a device to which it may be effectively applied., Whatever the distance from White to Hurlbut, that from Bardsley to Hurlbut was but a step along a lighted passage.